Citation Nr: 1120869	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-46 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for generalized anxiety disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for an acquired psychiatric disability (other than generalized anxiety disorder but to include depression), claimed as secondary to service-connected disabilities.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from March 1990 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Regional Office (RO), Department of Veterans Affairs (VA) in Chicago, Illinois, which increased the evaluation for generalized anxiety disorder from 10 to 30 percent, effective September 28, 2005; and denied service connection for depression.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record.  During the hearing she submitted additional evidence along with a waiver of initial RO consideration.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  As such, the Board has added such issue to the title page.

The Board further notes that it has recharacterized the service connection issue on appeal in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran is currently in receipt of a 30 percent evaluation for generalized anxiety disorder, pursuant to Diagnostic Code 9400.  During her March 2011 hearing, the Veteran testified her psychiatric disability has worsened in the last couple of years and that her prescribed dosages and medications have increased.  The record reflects that she last underwent a VA psychiatric examination in March 2006.  In light of the Veteran's contention of worsening disability, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent and severity of her service-connected generalized anxiety disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.

During the hearing, the Veteran also indicated that she is currently receiving treatment at the Springfield VA Outpatient Clinic.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason as well, the claim must be remanded.  These records could be pertinent to the increased rating claim, the service connection claim for depression, and the TDIU claim.  

Lastly, the Board observes that the Veteran testified that her service-connected psychiatric disability severely affects her employability.  The Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.

While the Court has determined that a claim for TDIU is part of the Veteran's claim for an increased rating currently on appeal, the RO has not explicitly adjudicated the entitlement to TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Accordingly, the case is REMANDED for the following action:

1.  Pertinent treatment records from the VA Springfield Outpatient Clinic, and any other outstanding VA medical evidence should be obtained and associated with the claims folder.  If such effort proves unsuccessful, documentation to that effect should be added to the claims folder.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of her service-connected generalized anxiety disorder, as well as the etiology of any other currently diagnosed psychiatric disability, to include depression.  The claims folder should be made available to and reviewed by the examiner.   All necessary tests should be performed and all findings should be reported in detail.  

a.  The examiner is asked to note all psychiatric disabilities found to be present, to include depression.

b.  The examiner should: (a) determine all current manifestations associated with the Veteran's service- connected generalized anxiety disorder and to comment on its severity; and (b) specifically address the degree of social and occupational impairment caused by the Veteran's generalized anxiety.  A current Global Assessment of Functioning (GAF) scale score should be provided.

c.  The examiner should opine as to whether it is at least as likely as not that any other current psychiatric disability, to include depression, found to be present is related to or had its onset during service.  If not, the examiner must opine as to whether it is at least as likely as not that any other psychiatric disability found to be present is secondary to or permanently aggravated by the Veteran's status-post hysterectomy or generalized anxiety disorder. 

d.  The examiner should also opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that her service-connected disabilities (status-post hysterectomy and generalized anxiety disorder) either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render her unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with her current service-connected disabilities, given her current skill set and educational background.

The rationale for all opinions expressed should be provided in a legible report.

3.  Upon completion of the above-requested development, readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If any benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

